DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 2, 4, 8, 10, 11, 12, 14, 18 and 20 in the amendment filed on 7/30/2022. Claims 1-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 7/30/2022 with respect to the claims 1-20 have been fully considered and are persuasive. The objection and rejections of the claims in the last office action have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“transmitting data from a collaborative dataset platform to a first computing device configured to generate a predictive data model when received, the predictive data model being generated using a model generator configured to apply one or more algorithms to generate the predictive data model;
activating a query engine responsive to a query request to execute an instruction, the query request including data identifying one or more parameters, a dataset stored in memory at the collaborative dataset platform, and the predictive data model;
receiving serialized model data as a serialized version of the predictive data model;
applying a subset of the dataset based on the one or more parameters as input to the predictive data model to perform a function;
generating resultant data of the query request based on the function, the resultant data being generated as an output of the predictive data model performing the function on the subset of the dataset, and the resultant data being generated responsive to the query request; and
storing the resultant data as another dataset in a repository linked to a project data arrangement that includes project-related data including the query request, the resultant data being stored as a link to a graph and configured to be accessible in response to another query”, as recited in the independent claims 1 and 11.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/12/2022